Opinions of the United
2000 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-18-2000

Camp v. Brennan
Precedential or Non-Precedential:

Docket 99-3887




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2000

Recommended Citation
"Camp v. Brennan" (2000). 2000 Decisions. Paper 147.
http://digitalcommons.law.villanova.edu/thirdcircuit_2000/147


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2000 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed July 18, 2000

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 99-3887

RONALD CAMP,

       Appellant

v.

EDWARD BRENNAN, Superintendent; BROOKS, Deputy
Superintendent; MARQUART, Deputy Superintendent;
JOHN THOMPSON, SR.; Clark, Guard; WALMSLEY,
Guard; BURTON, Guard; BYERLEY, Guard; JONES,

Guard; and JOHN DOES

On Appeal from the United States District Court
for the Western District of Pennsylvania
(No. 98-cv-180 E)
District Judge: Honorable Sean J. McLaughlin

Argued May 11, 2000

Before: GREENBERG and MCKEE, Circuit Judges,
and SHADUR,1 District Judge

(Filed: July 18, 2000)

       Peter M. Suwak (argued)
       Pete's Surplus Building, P.O. Box 1
       Washington, PA 15301

        Attorneys for Appellant
_________________________________________________________________

1. Honorable Milton I. Shadur, Senior United States District Judge for
the Northern District of Illinois, sitting by designation.
       D. Michael Fisher
       Attorney General
       Calvin R. Koons
       Senior Deputy Attorney General
        (argued)
       John G. Knorr, III
       Chief Deputy Attorney General
       Chief, Appellate Litigation Section
       15th Fl., Strawberry Square
       Harrisburg, PA 17120

        Attorneys for Appellees

OPINION OF THE COURT

SHADUR, District Judge.

Prisoner Ronald Camp ("Camp") filed this 42 U.S.C.
S1983 ("Section 1983") action pro se, alleging that prison
guards violated his civil rights by using excessive and
unnecessary force against him. Following a defense motion
in the alternative to dismiss or for summary judgment,
Magistrate Judge Susan Paradise Baxter issued a report on
August 6, 1999 recommending that the motion be granted
based upon Camp's failure to have exhausted his
administrative remedies. District Judge Sean J. McLaughlin
adopted the recommendation and granted the motion on
September 30, 1999. We reverse and remand.

Background

Camp filed a pro se complaint alleging that in October
1996 prison guards used excessive and unnecessary force
when they assaulted and stun gunned him while extracting
him from his cell in the Restrictive Housing Unit of SCI-
Albion. Camp asserts that despite his attempts tofile a
grievance after the incident, his complaint was not
processed at all because he was on grievance restriction. In
addition, Camp says that many SCI-Albion officers told him
that none of his grievances would get to the Grievance
Coordinator because the grievances were about the officers'
co-workers. For those reasons, Camp says, he stopped

                                  2
trying to file a claim at SCI-Albion because no one would
help him.

After Camp left SCI-Albion he submitted a grievance to
the Office of Professional Responsibility. On July 20, 1998
that office sent Camp a letter stating that the matter was
outside its jurisdiction but that it would forward Camp's
complaint to the appropriate office for review. According to
an August 20, 1998 letter from the Office of the Secretary
of Corrections, Camp's allegations were investigated
thoroughly and a determination was made that his
complaint lacked credibility and that the officers' actions
were justified.

Defendants contend that Camp did not exhaust the
administrative remedies under the grievance procedure
codified by Department of Corrections Policy Number DC-
ADM 804. (See App. 20a-25a) In support of that position,
defendants offer the declaration of Chief Hearing Examiner
Robert Bitner ("Bitner") that described the grievance
process and stated that after reviewing Camp's records,
Bitner had found that Camp had not completed the
necessary steps of the grievance procedure.

Because the district court went beyond Camp's
Complaint (as do we) to consider the evidentiary matters
just discussed, any Fed. R. Civ. P. ("Rule") 12(b)(6) attack is
converted into one under Rule 56. We have jurisdiction of
such a final summary judgment under 28 U.S.C.S1291.
And our review of the district court's decision is plenary
under such decisions as Kornegay v. Cottingham , 120 F.3d
392, 395 (3d Cir. 1997).

Administrative Exhaustion Vel Non

Camp has urged a dual basis for reversal. At the outset
he has contended that the district court erred in granting
defendants' motion because excessive force complaints,
unlike complaints regarding general prison conditions, do
not require the exhaustion of administrative remedies
under 42 U.S.C. S1997e(a)("Section 1997e(a)"):

       No action shall be brought with respect to prison
       conditions under section 1983 of this title, or any other

                                3
       Federal law, by a prisoner confined in any jail, prison,
       or other correctional facility until such administrative
       remedies as are available are exhausted.

As his second contention, he has argued that even if the
statute does apply to such claims, the circumstances that
he has had to deal with take him out of the statutory reach.

As for Camp's first argument, post-briefing events have
defeated it. We have held in Booth v. Churner , 206 F.3d
289, 291, 295 (3d Cir. 2000) that excessive force is indeed
a "prison condition" for Section 1997e(a) purposes, so that
the statutory exhaustion requirement does apply to such
claims. Hence the district court correctly found that Camp
needed to exhaust his administrative remedies before
bringing a Section 1983 excessive force action.

But we find Camp's second position persuasive. It will be
recalled that (understandably enough) under Section
1997e(a) the prisoner need only exhaust such
administrative remedies "as are available." From Camp's
description of events at SCI-Albion, which defendants have
not refuted in factual terms, he faced something of a Catch-
22 situation there. But even were that not the case, we are
told by defendants themselves that Camp's allegations have
been fully examined on the merits by the ultimate
administrative authority and have been found wanting.
With that substantive determination having already been
made at the highest level, there would be even more reason
to invoke the Joseph Heller metaphor to describe any
notion that Camp must jump through any further
administrative hoops to get the same answer. Thus judicial
consideration is now open to him.

Conclusion

We affirm the district court's holding that excessive force
claims are subject to the statutory exhaustion requirement.
But having done so, we further hold that Camp has met
that requirement and remand this case for resolution on
the merits.

                               4
A True Copy:
Teste:

       Clerk of the UnitedStates Court of Appeals
       for the Third Circuit

                               5